Order denying defendant’s motion to open his default upon the trial, and to set aside the judgment thereafter entered against him by the plaintiff, affirmed, with fifty dollars costs and disbursements. Counsel for the defendant states in his affidavit submitted in support of the motion that “ There can be no question but that the default was deliberate.” The practice adopted by the defendant’s counsel in endeavoring to override the ruling by the trial court in refusing him further delay in the trial of the action, for his own selfish purpose, did not meet with the approval of the trial court, nor does it meet with ours. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.